UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32157 Mast Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1318182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3611 Valley Centre Dr., Suite 500, San Diego, CA (Address of principal executive offices) (Zip Code) (858) 552-0866 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.001 per share NYSE MKT LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June30, 2016 was approximately $96.1 million based upon the closing price of the registrant’s common stock on the NYSE MKT reported for such date. As of March2, 2017, the registrant had 254,746,933 shares of its common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Not applicable. Table of Contents Page Forward-Looking Statements i PART I 1 Item 1. Business 1 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Item 3. Legal Proceedings 42 Item 4. Mine Safety Disclosures 42 PART II 43 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 43 Item 6. Selected Financial Data 45 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 58 Item 8. Financial Statements and Supplementary Data 58 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item 9A. Controls and Procedures 59 Item 9B. Other Information 59 PART III 60 Item 10. Directors, Executive Officers and Corporate Governance 60 Item 11. Executive Compensation 65 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 85 Item 13. Certain Relationships and Related Transactions, and Director Independence 88 Item 14. Principal Accounting Fees and Services 90 PART IV 91 Item 15. Exhibits, Financial Statement Schedules 91 Item 16. Form 10-K Summary 91 SIGNATURES 92 Cautionary Statement Concerning Forward-Looking Statements This Annual Report on Form 10-K, particularly in Item1 “Business,” and Item7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the information incorporated herein by reference, include forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are based on current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations. These forward-looking statements should not be relied upon as predictions of future events as we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur. When used in this report, the words “believe,” “may,” “could,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect,” “indicate,” “seek,” “should,” “would” and similar expressions are intended to identify forward-looking statements, though not all forward-looking statements contain these identifying words. All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements. For example, forward-looking statements include, but are not limited to statements about: • plans intended to alleviate the substantial doubt about our ability to continue as a going concern, including the proposed merger with Savara and related transactions; • plans, strategies and objectives for future operations, including the execution and timing of those plans, including with regard to the proposed merger with Savara and related transactions; • the likelihood of the satisfaction or waiver of conditions to the completion of the proposed merger with Savara and whether and when the merger will be consummated; • our future financial condition or performance; • prospects for regulatory approval of our product candidates, including timing and outcomes of clinical studies; • prospects for market success of our product candidates, including competition, intellectual property protection and infringement, third party payor coverage and reimbursement; and • our continued listing on the NYSE MKT or listing on any other national securities exchange; For a discussion of the factors that may cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied in such forward-looking statements, or for a discussion of risk associated with completing the proposed merger with Savara and the combined organization, see Part I, Item1A, “Risk Factors,” in this report.
